Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 23, 2020                                                                                   Bridget M. McCormack,
                                                                                                                  Chief Justice

  158866 (71)                                                                                            David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Richard H. Bernstein
            Plaintiff-Appellee,                                                                       Elizabeth T. Clement
                                                                                                      Megan K. Cavanagh,
                                                                                                                       Justices
  v                                                                SC: 158866
                                                                   COA: 339117
                                                                   Wayne CC: 16-008073-FC
  NADEEM YOUSAF RAJPUT,
          Defendant-Appellant.

  _________________________________________/

        On order of the Court, the motion for reconsideration of this Court’s January 24,
  2020 judgment is considered. We DIRECT the Wayne County Prosecuting Attorney to
  answer the motion for reconsideration within 28 days after the date of this order.

        The motion for reconsideration remains pending.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 23, 2020
         t0318
                                                                              Clerk